LEHAN, Judge.
We affirm defendant’s conviction for second-degree murder. Contrary to defendant’s contention, we do not conclude that the trial court erred in excluding until defendant testified expert testimony that defendant suffered from the battered child syndrome.
Defendant’s argument is that the trial court thereby improperly required defendant to testify. We disagree. The trial court did not err in determining that no other testimony provided a predicate for that expert testimony. Defendant simply chose to testify in order to obtain the admission of that testimony. See Tullis v. State, 556 So.2d 1165 (Fla. 3d DCA 1990).
Also, the substantial part of her testimony about the murder, which she contends led to her conviction, was upon questioning by defense counsel. See Stanley v. State, 357 So.2d 1031, 1034 (Fla. 3d DCA), cert. denied, 364 So.2d 891 (1978).
Affirmed.
SCHOONOVER, C.J., and . THREADGILL, J., concur.